Citation Nr: 1433368	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for alcohol dependence/cannabis and cocaine abuse (claimed as substance abuse).  

3.  Entitlement to an increased rating for lateral epicondylitis of the left elbow, currently rated as 20 percent disabling. 

4.  What evaluation is warranted for a headache disorder since June 30, 1997? 

5.  What evaluation is warranted for sleep disorder since September 29, 2004? 

6.  What evaluation is warranted for polyarthralgia of the shoulders, hips, ankles, and feet to include bone aches and muscle spasms between June 30, 1997 and June 14, 2009, and since August 1, 2009?  

7.  What evaluation is warranted for frequent bowel movements since September 29, 2004?   

8.  Entitlement to an effective date prior to March 26, 2007, for the award of a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to September 1993.  He also served on active duty from September 20, 1993, to June 5, 1996, but was discharged from the latter period of service under other than honorable conditions.  A January 1998 Administrative Decision concluded that the character of discharge from this latter period of service was a bar to payment of VA benefits. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions and an administrative decision of the Jackson, Mississippi Regional Office.

In June 2013, the appellant testified at a personal hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In a May 2010 rating decision, the appellant's request to reopen the claim of entitlement to service connection for alcohol and drug (substance) abuse was denied.  After filing a notice of disagreement, in an April 2011 substantive appeal the appellant expressed that he wished to appeal only certain issues.  He then, however, stated that he wished to appeal all issues from 1997 not rated.  

In a December 2011 decision, the Board did not address the appellant's request to reopen the claim of entitlement to service connection for alcohol and substance abuse.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in October 2013 vacating the Board's implicit determination that the appellant did not file a Substantive Appeal on his claim for drug addiction and remanded the claim for further adjudication.  This issue is addressed herein.  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The appellant has submitted additional evidence for review since the last Supplemental Statement of the Case.  As the evidence, however, is cumulative and/or pertains to issues not on appeal, no waiver of jurisdiction is necessary.  

The issues of entitlement to service connection for back, pulmonary, left knee and eating disorders, as well as sleep apnea; and the question of entitlement to a fee basis card have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of what evaluation is warranted for sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, was denied in an October 2006 Board decision.  The appellant did not appeal; hence, the Board's decision is final.  

2.  The evidence added to the record with regard a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, since the October 2006 Board decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

3.  A claim of entitlement to service connection for substance abuse was last denied in an October 2006 Board decision.  The appellant did not appeal; hence, the Board's decision is final.  

4.  The evidence added to the record with regard to a claim of entitlement to service connection for substance abuse since the October 2006 Board decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

5.  Lateral epicondylitis of the left elbow has not been manifested by flexion limited to 55 degrees or below. 

6.  Since June 30, 1997, the appellant's service connected headache disorder has not been manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.  Increased headache pathology has been specifically associated with nonservice connected substance abuse.

7.  Between June 30, 1997 and June 14, 2009, and since August 1, 2009, the appellant's polyarthralgia of the shoulders, hips, ankles, and feet to include bone aches and muscle spasms is assigned the highest scheduler rating.

8.  Between June 30, 1997 and June 14, 2009, and since August 1, 2009, the appellant's polyarthralgia of the shoulders, hips, ankles, and feet to include bone aches and muscle spasms was not and has not been manifested by evidence of a marked interference with employment or frequent periods of hospitalization.

9.  Since September 29, 2004, frequent bowel movements have not been manifested by credible evidence of impaired sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  

10.  Prior to March 26, 2007, the appellant did not file a formal or informal claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders nor did the evidence show that he was unable to secure and follow a substantially gainful occupation by reason of his service connected disabilities alone.  


CONCLUSIONS OF LAW

1.  The October 2006 Board decision denying entitlement to service connection for a psychiatric disability to include PTSD is final.  New and material evidence to reopen the claim for service connection for an acquired psychiatric disability to include PTSD has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§  3.156 (a), 3.159 (2013).

2.  The October 2006 Board decision denying entitlement to service connection for alcohol and substance abuse is final.  New and material evidence to reopen the claim for service connection for alcohol and substance abuse has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§  3.156 (a), 3.159.

3.  The scheduler and extrascheduler criteria for a rating higher than 20 percent for lateral epicondylitis of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1 , 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 5206 (2013). 

4.  Since June 30, 1997, the scheduler and extrascheduler criteria for a rating higher than 10 percent for a headache disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2013).

5.  Since June 30, 1997, the scheduler and extrascheduler criteria for a rating in excess of 40 percent for polyarthralgia of the shoulders, hips, ankles, and feet to include bone aches and muscle spasms have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.71a, Diagnostic Code 5025 (2013).  

6.  Since September 29, 2004, the scheduler and extrascheduler criteria for a rating higher than 10 percent for frequent bowel movements have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Code 7332 (2013).  

7.  The criteria for the assignment of an effective date prior to March 26, 2007, for the award of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2008, December 2008 and May 2009, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

Service connection for an acquired psychiatric disorder and alcohol and substance abuse 

Generally, a claim which has been denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The appellant appeals the denial to reopen the claims for entitlement to service connection for an acquired psychiatric disability, to include PTSD; and entitlement to service connection for alcohol dependence/cannabis and cocaine abuse (hereinafter "substance abuse").  In October 2006 the Board denied claims of entitlement to service connection for a psychiatric disability, to include PTSD; and substance abuse.  The Board found that the evidence preponderated against finding that the appellant met the diagnostic criteria for PTSD.  The Board also found that there was no competent evidence of a nexus between any psychiatric disorder and the appellant's first period of service.  Finally, the Board found that the appellant's substance abuse was the result of his own willful misconduct and that service connection was precluded as a matter of law.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  Hence, the October 2006 decision is final.  38 U.S.C.A. § 7104.  

At the time of the Board's October 2006 denial the record included service treatment records, a PTSD questionnaire, and VA and private treatment records showing diagnoses for several psychiatric disabilities to include an adjustment disorder, an anxiety not otherwise specified, a depressive disorder, and a dysthymic disorder.  The record did not include any competent medical evidence showing a relationship between these disorders and the appellant's first term of service.  

The record available in October 2006 also included a diagnosis of PTSD during the claimant's second period of service.  As noted above, the character of the appellant's second term of service bars the payment of compensation for any disorder incurred or aggravated during that term.  

Diagnoses of possible PTSD by history, a history of PTSD, and an assessment of PTSD were also found in the psychiatric evaluations and outpatient treatment records.  The appellant reported witnessing the death of a friend during the first Gulf War.  Regarding substance abuse, the available record contained diagnoses of alcohol and cocaine abuse, and the appellant's report that he had a substance abuse problem that was diagnosed in late 1996.  

Since the Board's October 2006 denial the appellant has continued to report the PTSD stressor of the death of his friend during combat.  In February 2011, a formal finding was rendered verifying that the appellant was member of the 54th Engineer Battalion when a soldier was killed in February 2001, hence, the claimed stressor has been verified.  

Also, associated with the record since October 2006 are VA outpatient treatment records and VA examinations disclosing continued treatment for psychiatric disabilities to include the June 2010 examination that diagnosed anxiety disorder not otherwise specified.  

A March 2011 VA examination diagnosed a depressive disorder, not otherwise specified; and polysubstance abuse in remission.  The examiner noted that the appellant reported minimal PTSD symptoms but the examiner found that the claimant did not meet the criteria for a diagnosis of posttraumatic stress disorder.  

An April 2012 VA examiner opined that the appellant had a personality disorder with antisocial and narcissistic traits.  The examiner found that the appellant had a pervasive sense of disregard for violating the rights of others and a strong sense of entitlement.  His personality disorder, however, was noted to have been a developmental disorder, and hence a disorder which existed prior to service.  Under 38 C.F.R. § 3.303(c) personality disorders are not eligible for service connection for compensation purposes.   

The April 2012 examiner further opined that the appellant's diagnosed acquired psychiatric disorders were not caused by or a result of his first period of service.  Her opinion was based on review of the appellant's c-file with his military service records, mental health records, the diagnostic criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), information obtained during examination of the appellant, and training and experience of the examiner.  

The appellant has also submitted numerous lay statements attributing his psychiatric disability to service.  

On careful review of the record, the Board finds that new and material evidence to reopen the claims of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder; and entitlement to service connection for drug and alcohol abuse has not been submitted.  The appellant's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD was previously denied by the Board on the basis that the record did not establish that he met the diagnostic criteria for PTSD and that there was no competent evidence of a nexus between the appellant's psychiatric disorder and his first period of service.  

While the new evidence reveals that the appellant's PTSD stressor was verified in 2011, the evidence is still devoid of a diagnosis of PTSD in accordance with VA regulations, i.e., the reason for the prior final denial.  The Board acknowledges that the appellant has re-submitted evidence showing "possible diagnosis of PTSD," history and/or assessments of PTSD.  Such, however, had already been considered by the Board.  He has not submitted any evidence showing a diagnosis of PTSD under the diagnostic criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Such a diagnosis is required pursuant to 38 C.F.R. § 4.125.  Rather, the March 2011 VA examination revealed that he had minimal PTSD symptoms but did not meet the criteria for a PTSD diagnosis.  

Furthermore, the appellant has not submitted any evidence showing nexus between his diagnosed psychiatric disabilities and service.  While the appellant continues to personally assert that his psychiatric disabilities are service related, his assertions and lay statements had been already considered by the Board.  These statements are cumulative.  Although a VA opinion was rendered addressing this matter, the VA examiner opined that the appellant's diagnosed acquired psychiatric disorders were not caused by or a result of his first period of service.  

Further, while the appellant's recent VA examinations and outpatient treatment records document his history of substance abuse, the appellant has not submitted any evidence negating the prior finding that his substance abuse is the result of his own willful misconduct and that service connection was precluded as a matter of law.  

Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the claimant has not submitted new and material evidence on these matters.  Thus, new and material evidence has not been received to reopen the claims of entitlement to service connection for an acquired psychiatric disability to include PTSD and entitlement to service connection for alcohol dependence/cannabis and cocaine abuse (claimed as substance abuse).  

In reaching this decision the Board notes that regardless of what the RO has done, it is required to address the question whether new and material evidence to reopen the claim for service connection has been received.  Such a question goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claims, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet.App. 463, 467 (1993).


Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 , 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Left elbow lateral epicondylitis

In April 2009, the appellant filed a claim for an increased rating for his service connected disabilities.  The service-connected left elbow lateral epicondylitis is currently evaluated as 20 percent disabling by analogy to Diagnostic Code 5020.  38 C.F.R. §§ 4.20, 4.71a.  Diagnostic Code 5020 provides that synovitis should be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, based on limitation of  motion of the affected part.  Diagnostic Code 5003 provides  that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or  joints involved.  

Diagnostic Code 5206 provides that a 20 percent rating requires that flexion of a major or minor elbow be limited to 90 degrees.  A 30 percent rating requires that flexion of a major elbow be limited to 70 degrees and limited to 55 degrees for the minor elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  The appellant is right hand dominant, and as such his left elbow disorder affects his minor extremity.  

Diagnostic Code 5207 provides that when extension of the minor forearm is limited to 100 degrees a 30 percent rating is in order.  38 C.F.R. § 4.71a.

A limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  A limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  Other ratings are available for bone fusion which is not shown in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

At a June 2009 VA examination range of motion study disclosed left elbow flexion from 35 to 103 degrees.  Forearm pronation was from 0 to 80 degrees, and forearm supination was from 0 to 85 degrees.  Repetitive range of motion caused increased pain.  There was fatigue and weakness but no lack of endurance or incoordination.  Left elbow recurrent epicondylitis with stability was diagnosed.  

During an October 2009 VA examination, there was tenderness present in the back of the elbow.  Elbow flexion was to 110 degrees with range of motion limited by discomfort.  Forearm pronation was from 0 to 80 degrees, and forearm supination was from 0 to 85 degrees.  The examiner found that the appellant's range of elbow motion was limited by discomfort. 

The March 2012 VA examination disclosed left elbow flexion to 105 degrees with pain at 105 degrees.  The appellant was able to extend his elbow to 35 degrees.  The examiner found no evidence of painful motion.  The claimant was able to perform repetitive use testing without any additional limitation in range of motion.  He did, however, have less movement than normal and pain on movement after repetitive use.  

Based on the evidence of record, the Board finds that the claim of entitlement to an increased rating must be denied.  At most, left elbow flexion is shown to be limited to 103 degrees which is far above the 55 degrees needed to meet the criteria for a 30 percent rating.  Likewise, there is no evidence that elbow extension was limited to  100 degrees so as to warrant a 30 percent rating under Diagnostic Code 5207.  Although functional loss/limitation after repetitive testing showed there was pain and less movement than normal, there was no additional limitation in the range of motion following repetitive use.  These findings provide no basis for assigning a higher rating for his left elbow disability.  

In reaching these conclusions, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59; and the holding in DeLuca. Even when considering these factors, the appellant is not shown to have the functional equivalent of flexion of the left elbow that is limited to 55 degrees or less, or a limitation of extension to 100 degrees or more.

The benefit sought on appeal is denied.  

Headache Disorder

The appellant's service-connected headache disorder is currently evaluated as 10 percent disabling under Diagnostic Codes 8881-8100.  Diagnostic Code 8881 represents a neurological disability due to undiagnosed illness.  Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In a June 2010 Board decision service connection was granted for a headache disorder.  In a June 2010 rating decision the claimant was assigned a 10 percent rating for his disability, effective June 30, 1997.  The appellant appeals the initial evaluation assigned.  

After a review of the record, the Board finds that entitlement to a rating higher than 10 percent disabling is not warranted as there is no showing that the appellant's service connected headaches are manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.  In this regard, service treatment records, VA examinations and outpatient treatment records show complaints of headaches.  During the March 1998 VA examination the appellant reported generalized headaches associated with some dizziness and nausea.  He estimated that he had headaches 12 to 20 days out of the month occurring mostly in the mornings.  He reported headaches four to five times per week and daily three to four times.  According the appellant, his headaches come and go.  He described them as throbbing and associated with occasional problems balancing, blurry vision and with eye pain.  

When examined by VA in March 2007, the appellant was nonspecific regarding the duration and frequency of his headaches but he expressed that when he gets headaches, he cannot do anything.  

During the March 2011 VA examination, the appellant reported intermittent, sharp, violent vertex headaches since 1992 and dull left orbital headaches.  The appellant asserted that both forms of headaches caused 10/10 pain and occurred three to four times a day and usually once a week.  The claimant stated that the headaches can last from 10 minutes to a full day.  The headaches are not associated with nausea, vomiting or weakness but are associated with blurred vision, scotoma and vertical diplopia.  He expressed that he cannot do anything when the headaches are 10 out of 10.  When such occurs, he claims to just go to sleep.  

While the evidence shows that the appellant has headaches that are at times disabling, the evidence clearly documents the appellant's history of alcohol and drug abuse and the evidence shows that the appellant's prostrating migraines are caused by his nonservice connected alcohol and drug/substance abuse rather than his service connected disability.  To that end, the March 2012 VA examiner opined that the appellant's characteristic prostrating attacks from migraine headaches are less likely than not (less than 50 percent probability) incurred in or caused by in service injury, event or illness.  The March 2012 examiner noted that the February 2008 VA examination documented that the appellant's headaches were consistent with vascular headaches associated with cocaine and marijuana use.  He found that the appellant's headaches were still consistent with vascular headaches and his cocaine use.  

While the appellant reports frequent headaches, neither the lay and/or medical evidence reflects that the migraine headaches with characteristic prostrating attacks result from his service connected disability.  Rather, they have been attributed to a non service connected disability, i.e. substance abuse.  As it has been determined that his nonservice connected drug use causes vascular headaches which in turn increases the severity of his headaches, the Board cannot grant an increase in his service connected disability for symptoms associated with a nonservice connected disorder that is the result of willful misconduct.  There is no competent medical evidence to the contrary.  Accordingly, the Board finds that a rating higher than 10 percent disabling is not warranted. 

Polyarthralgia 

The appellant's service connected polyarthralgia of the shoulders, hips, ankles, and feet, to include bone aches and muscle spasms, is currently evaluated as 40 percent disabling by analogy to Diagnostic Code 5025, i.e., the Diagnostic Code for fibromyalgia.  38 C.F.R. §§ 4.20, 4.71a.  

In an October 2006 Board decision service connection was granted for polyarthralgia of the shoulders, hips, ankles, and feet to include bone aches and muscle spasms.  In a January 2007 rating decision this disorder was assigned a 40 percent rating effective June 30, 1997.  The appellant was granted a temporary total evaluation for his disability from June 15 to July 31, 2009, after which the scheduler 40 percent evaluation was resumed.  The appellant appeals the initial evaluation assigned.  

Under Diagnostic Code 5025, a maximum 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Here, the appellant's symptoms meet that scheduler criteria as he has constant or nearly constant pain, and thus his disability is properly rated.  As such, however, the appellant is already receiving the maximum scheduler evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  A review of the rating schedule indicates that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for this disability. 

Additionally, as the appellant is receiving the maximum scheduler rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5025, any functional loss may not be a basis to increase the rating as the disability is already rated at the maximum level under the pertinent diagnostic code.  VAOPGCPREC 36-97.  Hence, a disability rating higher than 40 percent for polyarthralgia based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  Accordingly, the claim is denied.

Bowel Movements

The appellant appeals the denial of an initial rating higher than 10 percent for frequent bowel movements.  His disability is rated under Diagnostic Codes 8873-7332.  38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, the "88" designation is simply used to track disabilities related to the Gulf War. M21-1R, Part IV, Subpart ii, 2.D.16.  

Diagnostic Code 7332 addresses impairment of sphincter control.  DC 7332, which provides a 10 percent rating for constant slight, or occasional moderate leakage; and a 30 percent rating for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.

In a June 2010 Board decision service connection was granted for a disability manifested by frequent bowel movements.  In a June 2010 rating decision, the appellant was assigned a 10 percent rating for his disability, effective September 26, 2004.  The appellant appeals the initial evaluation assigned.  

During the May 2007 VA examination, the appellant reported frequent bowel movements.  He was diagnosed with nonspecific diarrhea with no treatment or functional limitation following a March 2011 VA examination.  

A March 2011 outpatient treatment record reveals a report of rectal pain with small amounts of blood mixed with mucus from the rectum.  

During the March 2012 VA examination, the appellant reported that he had stomach pain and diarrhea primarily in the mornings which resolved as the day progresses.  According to the appellant, he has blood and pus in his stools.  He claimed to have a bowel movement every time he eats, but reported using a diaper only for long road trips.  He denied wearing a diaper daily.  Significantly, despite being informed of the need for a rectal examination the appellant refused to permit the examiner to conduct such an examination.  Such an examination may have confirmed the appellant's assertions.  While the appellant was noted to have a fecal stain in his underwear the examiner found that this was not associated with an impaired sphincter, but rather was associated with flatus.  In light of this fact and the evidence of record the examiner found that the appellant did not have leakage or loss of sphincter control.  The appellant was not wearing a diaper or a pad during the examination and the examiner further commented that there were no objective findings of pus in his stool.  

After review of the evidence, the Board finds that the criteria for a higher rating for frequent bowels have not been met.  In this regard, the evidence is devoid of a showing of impaired sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  The fact that the appellant refused a rectal examination raises credibility questions concerning the accuracy of the assertions presented.  Indeed, the appellant should note that he has a duty to cooperate with the examiner as the duty to assist in the development of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the VA examiner specifically found that the appellant does not have impairment of sphincter control or constant leakage.  Although he reports wearing a pad when driving long distances, the Board notes that the most credible evidence, lay and medical, is devoid of a showing that his disability necessitates wearing a pad.  Accordingly, a higher rating is not warranted.  

All Rating Claims

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the appellant or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81   (Fed. Cir. 2000).  Here, the Board finds that the appellant has presented testimony regarding the nature and extent of his disabilities to include his reports of pain, frequency of his bowel movements, and functional limitation, the Board assigns greater probative value to the VA examinations than the appellant's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the appellant's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  Accordingly, the claims are denied.

Regarding whether any claim for an increased rating warrants referral for an extrascheduler consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the appellant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for any of his disabilities, to include polyarthralgia and that the manifestations of his other disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


Individual unemployability 

The appellant appeals the denial of an effective date prior to March 26, 2007, for the award of a total disability rating based on individual unemployability.  Section 5110(a) of title 38, United States Code governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

Based on the evidence of record, the Board finds that the currently assigned effective date of March 26, 2007 for the award of a total disability evaluation based on individual unemployability due to service connected disorders is the earliest possible effective date assignable in this case.  In this regard, the Board acknowledges the appellant's contentions that his service connected disabilities rendered him unable to obtain and maintain substantially gainful employment prior to March 26, 2007.  While the evidence shows that the appellant was unemployed prior to March 26, 2007, he did not file a formal or informal claim for entitlement to individual unemployability benefits with VA prior to March 26, 2007.  Further, prior to that date it was not factually ascertainable that he was unemployable due solely to his service connected disabilities.  Rather, by the appellant's admission his unemployment that began in 1998 resulted from a postsevrice motor vehicle accident at his postservice job.  In a July 2001 statement, the appellant reported that he worked as truck driver until 1998 when he was involved in a truck accident that left him disabled and on worker's compensation.  The records shows that the claimant completely stopped working in 2001.  

The Board has reviewed all VA medical records of file, private treatment records, VA examinations, Social Security records and lay statements of record.  The claims folders do not contain any competent evidence showing that the appellant's service connected disabilities alone rendered him unemployable prior to March 26, 2007, and the appellant has not presented, identified, or even alluded to the existence of any such opinion.  Rather, even when he was examined in relation to this claim in October 2009, the VA examiner could not render such opinion without resorting to speculation.  

The Board acknowledges the appellant's contentions that a total disability evaluation based on individual unemployability due to service connected disorders should be assigned effective the date he was awarded Social Security disability benefits.  While the grant of Social Security disability benefits was considered, that award is not controlling because relevant Social Security Administration and VA regulations are not the same.  Rather the Board must make an independent judgment based on the evidence as a whole.  Moreover, it is important to note that the appellant was granted Social Security disability based on non service connected disabilities to include a psychiatric disorder, cervical degenerative disc disease and polysubstance abuse.  Again, it must be repeated that the controlling evidence shows that the appellant did not file a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders at the time when he filed his Social Security benefits claim.  Rather, he filed his claim March 26, 2007.  

The Board is mindful that throughout this appeal the appellant has been unemployed and that he last worked in 2001.  The sole fact, however, that the appellant is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the appellant's service connected disabilities alone preclude substantially gainful employment.  Although records prior to March 26, 2007 show that the appellant's service connected disabilities were manifested by pain and resulted in some functional limitations, there was no evidence showing that his service connected disabilities alone rendered him unemployable, and even if they did, he did not file a claim prior to the currently assigned effective date.  

In sum, there is no showing that the appellant was unable to secure and follow a substantially gainful occupation by reason of his service connected disabilities alone prior to March 26, 2007.  Most importantly, there was no claim, either formal or informal, for that benefit prior to March 26, 2007.  For the reasons set out above, the effective date is governed by the date of receipt of the claim.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of a total disability evaluation based on individual unemployability due to service connected disorders must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has not been received, the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD and bipolar disorder is not reopened.   

New and material evidence has not been received, the claim for entitlement to service connection for alcohol dependence/cannabis and cocaine abuse (claimed as substance abuse) is not reopened.   

Entitlement to a rating higher than 20 percent for lateral epicondylitis of the left elbow is denied. 

Entitlement to an initial rating higher than 10 percent for a headache disorder is denied. 

Entitlement to an initial rating higher than 40 percent for polyarthralgia of the shoulders, hips, ankles, and feet to include bone aches and muscle spasms between June 30, 1997 and June 14, 2009, and since August 1, 2009 is denied.  

Entitlement to an initial rating higher than 10 percent for frequent bowel movements is denied.  

Entitlement to an effective date prior to March 26, 2007, for the award of a total disability rating based on individual unemployability is denied. 


REMAND

The appellant's service connected sleep disorder is currently evaluated as 10 percent disabling under Diagnostic Code 9433.  During the May 2007 VA examination, the appellant reported that he never sleeps.  According to the appellant, he could not sleep because of fear and lack of trust.  He reported problems with insomnia at his March 2011 VA examination.  He was diagnosed with obstructive sleep apnea with no functional limitation.  The appellant is not service connected for sleep apnea. 

In the December 2011 Board remand, the RO was instructed to schedule the appellant for a VA examination to determine the nature and severity of his service connected sleep disorder.  While he was afforded VA examinations in March 2012 and April 2012, none of the examinations addressed this issue.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Board finds that the question of entitlement to service connection for sleep apnea is inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should schedule the appellant for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of his service-connected sleep disorder due to undiagnosed illness.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished with all results made available to the examiner prior to the completion of his or her report.

The examiner should, to the extent possible, distinguish the symptoms of the service-connected sleep disorder due to undiagnosed illness from those attributable to any nonservice-connected disability to include, but not limited severe obstructive sleep apnea.  If, however, it is not medically possible to do so, the examiner should clearly so state.  

If the examiner diagnoses sleep apnea, the examiner must opine whether it is at least as likely as not that sleep apnea is related to service.  If not, the examiner must state whether it is at least as likely as not that sleep apnea is caused or aggravated by the appellant's service connected sleep disorder.   

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

2.  If any benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken on the remaining claim on appeal.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


